Citation Nr: 0218771	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  01-07 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, Puerto Rico


THE ISSUE

Timeliness of filing request for waiver of recovery of an 
overpayment of disability compensation benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1952 to October 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied the appellant's 
request for waiver of recovery of an overpayment of 
disability compensation in the calculated amount of $5,892 
because the request for waiver was not timely filed.  

A rating decision in March 1999 found that the veteran was 
incompetent for VA purposes.  In March 1999 his spouse was 
appointed as his guardian.


FINDINGS OF FACT

1.  The appellant received a letter dated January 13, 
2000, notifying her of the overpayment and the right to 
request waiver of the overpayment within 180 days.  

2.  The appellant's request for waiver was not received 
until September 2000, more than 180 days after 
notification.  


CONCLUSION OF LAW

A timely request for waiver of recovery of an overpayment 
of disability compensation benefits was not timely filed.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963(b), 
3.1(q) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 is not 
applicable to this appeal.  Barger v. Principi, 16 Vet. 
App. 132 (2002). 

The appellant and the representative had been provided 
with a statement of the case advising them of the 
governing legal criteria, the evidence considered, and the 
reasons for the decision reached.  

By official letter, dated January 13, 2000, the appellant 
was notified of indebtedness in the calculated amount of 
$5,892.  This notice informed the appellant that a request 
for waiver of recovery of the overpayment must be received 
within 180 days of the date of notification.  

An April 2001 statement reflects that the January 2000 
notice was mailed and not returned as undeliverable due to 
a bad address.  This record also indicates that although 
the original correspondence requesting waiver was lost, it 
was dated September 1, 2000.

A request for waiver of an indebtedness will only be 
considered if it is made within 180 days following the 
date of notification of indebtedness that is issued on or 
after April 1, 1983.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(b).  Notice means written notice sent to a 
claimant or payee at his or her latest address of record.  
38 C.F.R. § 3.1(q).  In the absence of "clear evidence to 
the contrary," regularity of official acts, including the 
mailing of a letter by VA, is presumed.  Gold v. Brown, 
7 Vet. App. 315, 319 (1995), citing United States Chemical 
Foundation, Inc., 272 U.S. 1, 4-15 (1996).  

Although the appellant indicates that she contacted the RO 
as soon as she received the notice letter, the record does 
not contain any request for waiver of the overpayment that 
was made prior to September 1, 2000, the date the record 
reflects the original correspondence requesting waiver was 
dated.  In the absence of any written evidence indicating 
that the appellant requested waiver prior to September 
2000, and the record indicating that the first request for 
waiver of the overpayment was made in September 2000, the 
Board concludes that a preponderance of the evidence is 
against a finding that a timely request for waiver of the 
overpayment was made.  


ORDER

The appellant's request for waiver of recovery of an 
overpayment of disability compensation benefits was not 
timely filed and the appeal is denied.  


REMAND

A February 2000 RO decision denied an increased evaluation 
in the veteran's service-connected pulmonary tuberculosis 
with thoracotomy and resection of one rib, currently 
evaluated as 30 percent disabling.  A notice of 
disagreement was received in March 2000 and a statement of 
the case was issued in September 2000.  A timely 
substantive appeal was not received.  

In August 2001 the appellant submitted a VA Form 9 and 
this was accepted as a new claim.  In July 2002 the RO 
continued the denial of an evaluation greater than 
30 percent for the veteran's service-connected pulmonary 
tuberculosis with thoracotomy.  In September 2002 the 
appellant's representative submitted VA Form 646 arguing 
that an increase in the veteran's service-connected 
pulmonary tuberculosis with thoracotomy should be granted.  
This is accepted as a notice of disagreement.  Where there 
is a notice of disagreement, a remand, not referral, is 
required by the Board.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

In light of the above, the appeal is REMANDED to the RO 
for the following:  

The RO should issue a statement of the 
case addressing the issue of 
entitlement to an increased rating for 
pulmonary tuberculosis with 
thoracotomy, currently evaluated as 
30 percent disabling.  All appropriate 
appellate procedures should then be 
followed.  The appellant is advised 
that she must complete her appeal of 
the issue of entitlement to an 
increased rating for pulmonary 
tuberculosis with thoracotomy, by 
filing a timely substantive appeal 
following the issuance of the statement 
of the case, in order to perfect her 
appeal with respect to this issue. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  
In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the appellant unless 
she is otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Error! Not a valid link.

